Case 2:19-cv-06279-PSG-PLA Document 14 Filed 08/26/19 Page 1 of 3 Page ID #:82



  1   HUNTON ANDREWS KURTH LLP
      M. BRETT BURNS (SBN 256965)
  2   50 California Street, Suite 1700
      San Francisco, California 94111
  3   Telephone: 415.975.3725
      Facsimile: 415.975.3701
  4   Email: mbrettburns@huntonak.com
  5   Attorneys for Defendant
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   BRIAN WHITAKER,                            CASE NO. 2:19-cv-06279 PSG-PLA
 12
             Plaintiff,                          STIPULATION TO EXTEND TIME
 13                                              FOR DEFENDANT TO RESPOND TO
 14                                              INITIAL COMPLAINT BY NOT
        v.                                       MORE THAN 30 DAYS (L.R. 8-3)
 15
 16   DANIEL MELLINKOFF, in                      Complaint Served: July 26, 2019
      individual and representative              Current Response Date: August 16, 2019
 17   capacity as trustee of The Daniel          New Response Date: September 13, 2019
      Mellinkoff Trust dated June 9, 1995;
 18   Intelligentsia Coffee Inc.; and Does
      1-10,                                      District Judge: Judge Philip S. Gutierrez
 19
             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                           STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-06279-PSG-PLA Document 14 Filed 08/26/19 Page 2 of 3 Page ID #:83



  1             STIPULATION AND REQUEST TO EXTEND TIME TO
  2                  FILE AN ANSWER TO INITIAL COMPLAINT
  3         Plaintiff Brian Whitaker (“Plaintiff”) and Defendant Intelligentsia Coffee Inc.
  4   (“Defendant”) jointly stipulate to extend the time for Defendant to file an Answer to
  5   the initial complaint from August 16, 2019 to September 13, 2019.
  6         IT IS SO STIPULATED.
  7
  8                                            Respectfully Submitted,
  9
 10   Dated: August 26, 2019                   HUNTON ANDREWS KURTH LLP
 11
                                                    /s/ M. Brett Burns
                                               By: ____________________________
 12
                                                   M. Brett Burns
 13                                                Attorneys for Defendant
 14                                                Intelligentsia Coffee Inc.

 15
 16
 17   Dated: August 26, 2019                   CENTER FOR DISABILITY ACCESS
                                                      /s/ Phyl Grace
                                               By: ____________________________
 18
                                                   Phyl Grace
 19                                                Attorneys for Plaintiff
 20                                                Brian Whitaker

 21
 22
 23
 24
 25
 26
 27
 28

                          STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-06279-PSG-PLA Document 14 Filed 08/26/19 Page 3 of 3 Page ID #:84



  1                              SIGNATURE ATTESTATION
  2
      I hereby attest that all signatories listed above, on whose behalf this stipulation is
  3   submitted, concur in the filing’s content and have authorized the filing.
  4
  5   Dated: August 26, 2019                    HUNTON ANDREWS KURTH LLP

  6                                                  /s/ M. Brett Burns
                                                By: ____________________________
  7                                                 M. Brett Burns
  8                                                 Attorneys for Defendant
                                                    Intelligentsia Coffee Inc.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                           STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
